Case: 19-121    Document: 4     Page: 1    Filed: 07/18/2019




          NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

            In re: REBECCA GALLOGLY,
                        Petitioner
                 ______________________

                        2019-121
                 ______________________

   On Petition for Writ of Mandamus to the United States
Court of Federal Claims.
                 ______________________

                     ON PETITION
                 ______________________
PER CURIAM.
                        ORDER
     Rebecca Gallogly petitions for a writ of mandamus di-
recting the United States Court of Federal Claims to allow
her to electronically file her complaint and other docu-
ments sent in PDF format on a USB drive. She also moves
for leave to proceed in forma pauperis.
    Dr. Gallogly delivered to the Claims Court a USB drive
with a letter requesting her complaint and “ancillary mo-
tions” stored on that USB drive be filed. With a letter by a
staff attorney, the Clerk of the Claims Court returned the
USB drive and explained that the clerk’s office was unable
to accept the submissions. In doing so, the Clerk explained
to Dr. Gallogly that pro se plaintiffs are required to file
Case: 19-121    Document: 4     Page: 2    Filed: 07/18/2019




2                                           IN RE: GALLOGLY




complaints in paper form under Rule 5.5 of the Rules of the
United States Court of Federal Claims (“RCFC”).
     The remedy of mandamus is available only in “excep-
tional circumstances to correct a clear abuse of discretion
or usurpation of judicial power.” In re Calmar, Inc., 854
F.2d 461, 464 (Fed. Cir. 1988) (citations omitted). The
party seeking a writ of mandamus must (1) “have no other
adequate means to attain the relief [s]he desires,” (2) show
that her right to issuance is “clear and indisputable,” and
(3) satisfy the court that the issuance of the writ is appro-
priate under the circumstances. See Cheney v. U.S. Dist.
Court for the Dist. of Columbia, 542 U.S. 367, 380–81
(2004) (citations and internal quotation marks omitted).
    The Rules of the Claims Court do not at this time allow
Dr. Gallogly to file her complaint electronically. And even
if we were to agree that there may be some facial conflict
between RCFC 5.5 and Rule 5(d)(4) of the Federal Rules of
Civil Procedure and agree that Rule 5(d)(4) is applicable to
the Claims Court, we cannot say that Dr. Gallogly has a
clear and indisputable right to compel the Clerk to accept
submissions via USB drive. Moreover, Dr. Gallogly has an
alternative avenue of asking the Claims Court itself to re-
consider the action of the Clerk and to offer a more suitable
means of electronic filing. We therefore cannot say that
mandamus relief is appropriate here.
    Accordingly,
    IT IS ORDERED THAT:
    (1) The petition for writ of mandamus is denied.
   (2) The motion for leave to file in forma pauperis is
granted for purposes of filing this petition.
Case: 19-121      Document: 4   Page: 3   Filed: 07/18/2019




IN RE: GALLOGLY                                               3



                                FOR THE COURT

      July 18, 2019             /s/ Peter R. Marksteiner
         Date                   Peter R. Marksteiner
                                Clerk of Court
s25